2022 IL App (1st) 192199-U
                                           No. 1-19-2199
                                       Order filed Jul 27, 2022
                                                                                         Third Division


 NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
 limited circumstances allowed under Rule 23(e)(1).
 ______________________________________________________________________________
                                               IN THE
                                  APPELLATE COURT OF ILLINOIS
                                         FIRST DISTRICT
 ______________________________________________________________________________
 THE PEOPLE OF THE STATE OF ILLINOIS,                             )   Appeal from the
                                                                  )   Circuit Court of
           Plaintiff-Appellee,                                    )   Cook County.
                                                                  )
     v.                                                           )   No. 16 CR 464
                                                                  )
 TEDDY PLUMMER,                                                   )   Honorable
                                                                  )   James Michael Obbish,
           Defendant-Appellant.                                   )   Judge, presiding.



           JUSTICE ELLIS delivered the judgment of the court.
           Presiding Justice Gordon and Justice Burke concurred in the judgment.

                                             ORDER

¶1        Held: Defendant’s convictions for aggravated battery with firearm and aggravated
                discharge of firearm affirmed. Eyewitness testimony that defendant fired gun was
                credible and corroborated by physical evidence.

¶2        Following a bench trial, defendant Teddy Plummer was convicted of aggravated battery

with a firearm (720 ILCS 5/12-3.05(e)(1) (West Supp. 2015)) and aggravated discharge of a

firearm (720 ILCS 5/24-1.2(a)(2) (West 2014)) and sentenced to concurrent terms of 12 years’

imprisonment. On appeal, defendant claims the State failed to prove him guilty beyond a
No. 1-19-2199


reasonable doubt because the only eyewitness did not provide a credible account of the shooting,

and the physical evidence pointed to codefendant DaJuan Armond as the sole shooter. We find

no basis to overturn the judgment and affirm.

¶3     Defendant and codefendant Armond were jointly indicted on charges of attempted first

degree murder, aggravated battery with a firearm, aggravated discharge of a firearm, and

aggravated unlawful use of a weapon (AUUW). Defendant was also charged with unlawful use

or possession of a weapon by a felon (UUWF). Defendant and Armond had separate trials.

¶4     At defendant’s trial, Mauricha Lowry testified that early in the morning of December 12,

2015, she was riding in a vehicle with two women, Jara Tramble and Aaliyah Adams, heading to

a Wendy’s restaurant at 55th Street and the Dan Ryan expressway. 1

¶5     Tramble was driving, Lowry was in the front passenger’s seat, and Adams was in the rear

seat. While stopped at a red light, Lowry heard numerous gunshots. The three women

immediately ducked down inside the vehicle. Lowry could not see where the shots came from.

When the shooting stopped, Lowry rose and asked if everyone was okay. Tramble said that she

had been shot. Lowry saw blood flowing from Tramble’s back. Tramble drove eastbound toward

a hospital. At Michigan Avenue, the women observed a police vehicle sitting in a parking lot.

Lowry ran to the police vehicle and told the officer Tramble had been shot. The officer called for

an ambulance, which transported Tramble to the hospital. No one in Tramble’s vehicle had a

gun, nor had any of the women been involved in a fight or altercation with anyone prior to the

shooting.




       1
           Lowry did not know Aaliyah’s last name. The indictment in the record indicates it is Adams.

                                                   -2-
No. 1-19-2199


¶6      Trauma surgeon Dorion Wiley testified that Tramble arrived at Stroger Hospital with two

gunshot wounds—an entrance wound near her hip and an exit wound in her back caused by a

single bullet. Tramble was treated and released from the hospital shortly after 7 a.m.

¶7      Antoine Pennington testified that on the night of December 11, 2015, he attended a “meet

and greet” near 54th Place and Union Avenue following a funeral for a friend who had been shot.

Defendant and Armond were dropped off at the gathering by separate vehicles. Pennington had

known both men for three years. At the gathering, the group discussed being alert for drive-by

shooters because that was how their friend had died, and several friends had been shot in the

area.

¶8      About a half-hour later, defendant and Armond asked Pennington for a ride. They did not

give him a destination. Pennington agreed. While they stood on the sidewalk getting ready to

enter Pennington’s black Nissan Sentra, a vehicle drove past them. Defendant told Pennington,

“follow the car.” Armond agreed with defendant. Pennington entered the driver’s seat, defendant

entered the front passenger’s seat, and Armond sat in the rear seat on the passenger’s side of the

vehicle. Pennington followed the vehicle. While driving on Union, defendant told Pennington to

pull over. Pennington pulled, over presuming defendant was going to exit the vehicle. Defendant

lowered the vehicle’s passenger window, drew a gun, and began firing gunshots at the other

vehicle. After defendant began shooting, Armond lowered the rear window, drew his own

separate gun, and fired gunshots at the other vehicle. Pennington heard about 10 total shots fired

from the two guns.

¶9      Pennington was overwhelmed, panicked, and did not know what was happening. He did

not want any trouble. Pennington pulled away from the curb and made a right turn towards an



                                               -3-
No. 1-19-2199


alley. As Pennington drove away, defendant and Armond stopped shooting. Pennington was

going to drop off defendant and Armond in the same area where he had picked them up. When

Pennington returned to 54th Place, his vehicle was surrounded by police. The police ordered

Pennington, defendant and Armond to exit the vehicle and placed them in three separate police

vehicles. Pennington observed the police recover two guns from his vehicle. One gun was found

under his driver’s seat and the other was under his baby’s car seat, which was in the rear seat of

his vehicle where Armond had been sitting. In court, Pennington identified photographs of the

two firearms and testified that defendant had fired the SCCY gun and Armond fired the Smith

and Wesson gun. Pennington did not observe anyone from the other vehicle return gunfire

toward defendant and Armond. He heard gunshots as he drove away from the scene but did not

see where they came from. Pennington spoke with detectives at the police station. Neither the

police nor the prosecutors promised Pennington that he would not be charged in exchange for his

testimony.

¶ 10   On cross-examination, Pennington testified that he drank one beer and smoked one

marijuana “blunt” at the gathering. Pennington followed the vehicle for less than a minute before

he pulled over and the shooting began. Pennington estimated defendant and Armond each fired

four or five gunshots. Armond began firing after defendant stopped firing. Armond placed his

gun underneath the child’s car seat and placed defendant’s gun underneath Pennington’s driver’s

seat. Pennington never touched either of the two guns.

¶ 11   On redirect examination, Pennington testified that he was previously employed as an

armed security guard and was licensed to carry a gun for his job. He owned his own gun but was

not carrying it with him on the night of the shooting because he was no longer working as a



                                               -4-
No. 1-19-2199


security guard. Pennington did not know defendant and Armond had guns when they entered his

vehicle. After the shooting, defendant passed his gun underneath the front seat to Armond in the

rear seat.

¶ 12    Chicago police officer Danielle Hagen testified that about 12:50 a.m. on December 12,

she responded to a call of a shooting near Union Avenue and Garfield Boulevard. At the scene,

Hagen observed multiple shell casings in the traffic lanes. Traffic was traveling through the

intersection at a high rate of speed. Hagen blocked two lanes of traffic on Garfield with her

vehicle to try to preserve the evidence. She was unable to stop the traffic going in both directions

on Union. Hagen attempted to collect the evidence before it was destroyed. She recovered four

shell casings and one fired bullet. She then waited for the evidence technician to arrive to process

the rest of the scene.

¶ 13    Chicago police evidence technician Himogenes Del Toro testified that he recovered four

nine-millimeter fired cartridge casings from the crime scene on Garfield. These were in addition

to the four casings recovered by Hagen. The casings were scattered over a wide-spread area of

the road. Del Toro explained that when a casing is expelled from a firearm, it can bounce and

“go anywhere,” and could be picked up or moved by traffic.

¶ 14    Chicago police officer Salvatore Sammartino testified that about 12:50 a.m. on December

12, he was on patrol in a police vehicle with his partner, Officer Yusuf (whose first name does

not appear in the record), around 51st and Halsted Streets when he heard numerous gunshots

coming from the south. While driving westbound on 54th Street, Sammartino observed a black

Nissan with no headlights on driving directly toward them. The Nissan pulled over to the side of

the street. The officers stopped their vehicle in front of the Nissan. Sammartino illuminated the



                                                -5-
No. 1-19-2199


interior of the Nissan with a flashlight. He observed the driver of the Nissan, Pennington, making

movements toward the front seat. The rear passenger, Armond, lifted the base of a child’s car

seat and made furtive movements underneath. Defendant was sitting in the front passenger’s

seat. Pennington quickly left the Nissan as the officers left their vehicle. Several backup units

arrived at the scene. Defendant, Armond, and Pennington were handcuffed and transported to the

police station in separate vehicles. Sammartino later learned that other officers recovered an

SCCY firearm from underneath the driver’s seat of the Nissan and a Smith and Wesson firearm

from under the base of the child’s car seat.

¶ 15   Chicago police sergeant Guy Habiak testified that about 12:50 a.m. on December 12, he

and his partner, Andy Morgan, were on patrol in a marked police vehicle around 52nd and

Halsted Streets when he heard loud gunfire southeast of their location. The officers drove to 54th

Street and observed Sammartino and Yusuf engaged in a traffic stop of a black Nissan. Habiak

exited his vehicle to assist. He removed Armond from the rear seat of the Nissan and detained

him. Habiak then lifted the child’s car seat in the rear seat of the Nissan and recovered a two-

tone Smith and Wesson nine-millimeter firearm loaded with two live rounds.

¶ 16   Chicago police sergeant Andrew Morgan similarly testified to hearing gunfire and

approaching the scene where the Nissan was stopped. After Habiak recovered the firearm from

the rear of the Nissan, Morgan searched the rest of the vehicle. Morgan recovered a two-tone,

semi-automatic nine-millimeter SCCY handgun from underneath the driver’s seat. There were

six live rounds in the firearm’s magazine and one live round loaded in the chamber.

¶ 17   The State presented a stipulation that forensic scientist Brian Zientek would testify that

he analyzed the two recovered firearms and eight fired cartridge casings recovered from the



                                                -6-
No. 1-19-2199


scene. Zientek determined that all eight of the casings were fired from the Smith and Wesson

firearm.

¶ 18   Chicago police detective William Johnson testified that shortly after 12:50 a.m. on

December 12, he and his partner, Detective Daniel Burns, arrived at 54th and Halsted Streets,

where three men had been arrested and two nine-millimeter handguns were recovered. The

detectives proceeded to the intersection of Garfield and Union where they observed four nine-

millimeter shell casings on Union Street. Hagen informed them that she had recovered four

additional nine-millimeter shell casings and one fired bullet from the westbound lanes of

Garfield. Hagen had recovered the casings because the traffic was heavy and would most likely

run over the evidence. The detectives remained at the scene until Del Toro arrived and recovered

the rest of the casings from the street. They then went to Stroger Hospital and spoke with

Tramble, Lowry and Adams.

¶ 19   Upon returning to the police station, Johnson interviewed Pennington, who stated that

defendant was the shooter. Armond was a 16-year-old juvenile, and Johnson could not interview

him without his mother being present. About 4 a.m., Johnson processed a gunshot residue

collection kit on defendant’s hands. He also collected defendant’s sweatshirt and sent it to the

Illinois State Police to be tested for gunshot residue. Johnson explained that gunshot residue

should be collected within six hours of the incident. He collected the samples from defendant’s

hands three hours after the shooting. After collecting the samples from defendant, Johnson

interviewed Pennington a second time. Pennington then stated that Armond had also fired a gun.

¶ 20   Forensic scientist Scott Rochowicz testified that he analyzed the gunshot residue kit

processed on defendant’s hands and found that defendant may not have discharged a firearm, but



                                               -7-
No. 1-19-2199


if he did, gunshot residue particles were either not deposited, removed by activity, or not

detected during the procedure. Rochowicz explained that when someone fires a firearm, gunshot

residue may be removed through activity such as rubbing their hands together, placing their

hands under running water, or placing their hands inside their pockets. Being handcuffed could

interfere with deposited residue when the hands come in contact with clothing or other items.

Most gunshot residue is typically removed after two hours simply through normal activity.

¶ 21   Rochowicz also analyzed the cuffs of defendant’s sweatshirt. His findings indicated that

defendant’s left cuff may not have been in the environment of a discharged firearm, but if it was,

the particles were either not deposited, removed by activity, or not detected by the procedure. His

findings, however, further indicated that defendant’s right cuff was in the environment of a

discharged firearm or came into contact with an item that had primer gunshot residue particles on

it. If a discharged firearm makes contact with clothing, it could leave residue on the clothing.

Gunshot residue remains on clothing more often than on a person’s skin.

¶ 22   The State provided a stipulation that Chicago police officer Brian Sokniewicz analyzed

the two recovered firearms. The Smith and Wesson firearm had the capacity to hold a 16-round

magazine and one additional round in the chamber. Three live rounds of ammunition were

inventoried with that firearm. The third round had been struck by the firing pin but failed to fire.

The SCCY firearm had the capacity to hold a 10-round magazine and one additional round in the

chamber. Seven live rounds of ammunition were inventoried with that firearm. The bores of both

firearms contained firing residue. Both weapons fired properly.

¶ 23   The State also presented a certified copy of defendant’s prior conviction in a 2014 case

for aggravated fleeing or attempting to elude a police officer.



                                                -8-
No. 1-19-2199


¶ 24   The trial court found that the evidence clearly showed that defendant and Armond “were

acting in concert” and “decided to go on the offensive” when a vehicle drove by their gathering.

The court found that the evidence presented by the State was “credible and corroborated” and

established that defendant and Armond both caused multiple gunshots to be fired into the

vehicle, injuring Tramble. The trial court found defendant not guilty of attempted first degree

murder, but guilty of aggravated battery with a firearm, aggravated discharge of a firearm,

AUUW, and UUWF. The court merged the AUUW and UUWF counts into one count of

aggravated discharge of a firearm. The trial court sentenced defendant to concurrent terms of 12

years’ imprisonment for one count each of aggravated battery with a firearm and aggravated

discharge of a firearm.

¶ 25   On appeal, defendant claims the State failed to prove him guilty beyond a reasonable

doubt because Pennington’s testimony was not credible and was inconsistent with the physical

evidence, which indicated Armond was the sole shooter. Defendant asserts that Pennington’s

claimed ignorance that the shooting was about to occur casts doubt on his entire testimony.

Defendant notes that Pennington initially told Detective Johnson that defendant was the sole

shooter, then changed his story during the second interview and said defendant and Armond

were both shooting. Defendant points out that all eight of the shell casings recovered at the scene

were fired from the gun used by Armond and argues that evidence shows Armond was the sole

shooter.

¶ 26   When defendant claims the evidence is insufficient to sustain his conviction, this court

must determine whether, after viewing the evidence in the light most favorable to the State, any

rational trier of fact could have found the elements of the offense proved beyond a reasonable



                                               -9-
No. 1-19-2199


doubt. People v. Brown, 2013 IL 114196, ¶ 48; Jackson v. Virginia, 443 U.S. 307, 318-19

(1979)). This standard applies whether the evidence is direct or circumstantial and does not allow

this court to substitute its judgment for that of the fact finder on issues involving witness

credibility and the weight of the evidence. People v. Jackson, 232 Ill. 2d 246, 280-81 (2009).

Under this standard, all reasonable inferences from the evidence must be allowed in favor of the

State. People v. Lloyd, 2013 IL 113510, ¶ 42.

¶ 27   In a bench trial, the trial court is responsible for determining the credibility of the

witnesses, weighing the evidence, resolving conflicts in the evidence, and drawing reasonable

inferences. People v. Siguenza-Brito, 235 Ill. 2d 213, 228 (2009). In weighing the evidence, the

fact finder is not required to disregard the inferences that naturally flow from that evidence, nor

must it search for any possible explanation consistent with innocence and raise it to the level of

reasonable doubt. Jackson, 232 Ill. 2d at 281. We will not reverse a criminal conviction based on

insufficient evidence unless the evidence is so improbable or unsatisfactory that there is

reasonable doubt as to defendant’s guilt. People v. Beauchamp, 241 Ill. 2d 1, 8 (2011). Nor will

we reverse a conviction simply because defendant claims a witness was not credible or that the

evidence was contradictory. Siguenza-Brito, 235 Ill. 2d at 228.

¶ 28   To prove defendant guilty of aggravated battery with a firearm as charged in this case, the

State was required to show that, in committing a battery, he knowingly discharged a firearm,

other than a machine gun or a firearm equipped with a silencer, and caused injury to another

person—here, that he shot Tramble about the body. 720 ILCS 5/12-3.05(e)(1) (West Supp.

2015). To prove defendant guilty of aggravated discharge of a firearm, the State had to show that




                                                - 10 -
No. 1-19-2199


he knowingly discharged a firearm in the direction of a vehicle he knew or should have known

was occupied by a person, specifically, Lowry. 720 ILCS 5/24-1.2(a)(2) (West 2014).

¶ 29   Here, viewed in the light most favorable to the State, the record reveals that the evidence

was sufficient for the trial court to find that defendant fired gunshots at the vehicle occupied by

the three women, which caused injury to Tramble. Pennington testified that defendant told him to

follow a vehicle that drove past them while they stood on a sidewalk near 54th Place and Union.

After following the vehicle for less than a minute, defendant told Pennington to pull over.

Pennington then observed defendant lower the front passenger’s window of his vehicle, draw a

gun, and fire multiple gunshots at the other vehicle. During the shooting, Pennington was sitting

in the driver’s seat of his vehicle and defendant was sitting next to him in the front passenger’s

seat. Pennington testified that after defendant began shooting, Armond lowered the rear window

and also began shooting at the other vehicle. Pennington estimated that defendant and Armond

each fired four or five gunshots at the other vehicle. After the shooting, Pennington observed

defendant pass his gun under the front seat to Armond in the rear seat, then observed Armond

place defendant’s gun underneath the driver’s seat where it was later recovered by police.

¶ 30   In addition to Pennington’s testimony, the State presented testimony from Rochowicz, a

forensic scientist, who detected gunshot residue on the right cuff of defendant’s sweatshirt. The

State also presented a stipulation that Officer Sokniewicz found that the SCCY firearm used by

defendant had the capacity to hold a 10-round magazine plus one additional round in the

chamber, and it contained seven live rounds of ammunition when it was recovered by police. The

bore of the firearm contained firing residue. Lowry testified that she was in a vehicle with




                                               - 11 -
No. 1-19-2199


Tramble and Adams that was stopped at a red light when she heard numerous gunshots. After the

shooting stopped, Tramble stated she had been shot and was bleeding from her back.

¶ 31    The record thus shows that, based on this evidence, the trial court could reasonably

conclude that defendant knowingly discharged his firearm in the direction of the vehicle he knew

was occupied, which caused injury to Tramble, who sustained gunshot wounds. Brown, 2013 IL

114196, ¶ 48.

¶ 32    Defendant’s challenge to the credibility of Pennington’s testimony is unpersuasive. The

trial court expressly found that the evidence presented by the State was “credible and

corroborated” and established that defendant and Armond both fired multiple gunshots at the

vehicle, causing injury to Tramble. Sitting as the trier of fact, it was the trial court’s

responsibility to determine whether Pennington’s testimony was credible. Siguenza-Brito, 235

Ill. 2d at 228. We find no basis to disturb the trial court’s determination.

¶ 33    Nor are we persuaded by defendant’s claim that the physical evidence indicated Armond

was the sole shooter. The record shows that the police recovered eight fired shell casings

scattered on the road in the intersection of Garfield and Union. All eight of the casings were fired

from the Smith and Wesson firearm used by Armond. However, Officer Hagen testified that

when she arrived at the scene after the shooting, traffic was traveling through the intersection at a

high rate of speed. Hagen blocked two lanes of traffic on Garfield with her vehicle in an attempt

to preserve the evidence on the road. But she was unable to stop the traffic going in both

directions on Union. Hagen was concerned that the evidence was going to be destroyed by the

traffic. Rather than wait for the evidence technician to arrive, Hagen collected what she could,

recovering four shell casings and one fired bullet from the pavement. The evidence technician,



                                                 - 12 -
No. 1-19-2199


Del Toro, later recovered four additional casings that were scattered over a wide-spread area of

the road. Del Toro explained that when casings are ejected from a firearm, they can bounce and

“go anywhere,” and could be picked up or moved by traffic.

¶ 34   In light of these circumstances, it is possible that casings that ejected from the SCCY

firearm used by defendant were moved or pick up by the traffic speeding through the

intersection. As discussed above, the combined evidence of Pennington’s eyewitness testimony,

the gunshot residue on defendant’s right cuff, the ammunition capacity of the SCCY firearm, and

the firing residue found within the bore of that firearm was sufficient to support the trial court’s

conclusion that defendant and Armond “were acting in concert” when they both fired gunshots at

the vehicle. Siguenza-Brito, 235 Ill. 2d at 228.

¶ 35   For these reasons, we affirm the judgment of the circuit court of Cook County.

¶ 36   Affirmed.




                                                - 13 -